Citation Nr: 1455930	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2011; a statement of the case was issued in January 2012; and a substantive appeal was received in February 2012.

The Veteran presented testimony at a Board hearing in October 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 
  

FINDINGS OF FACT

1.  In March 2009, the RO denied the Veteran's claim of service connection for a right knee disability.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the March 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the March 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The weight of the evidence is against a finding that a right knee disability was manifested during the Veteran's active service or for many years after service, nor is it otherwise related to service.

CONCLUSIONS OF LAW

1.  The March 2009 RO rating decision, which denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the March 2009 RO rating decision is new and material; accordingly, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an award of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a September 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The Board finds that the September 2010 VCAA notice fully complied with Kent.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in November 2010, which is fully adequate.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In its May 2011 rating decision, the RO found that new and material evidence had been received to reopen the claim.  The RO proceeded to deny the claim on a de novo basis.

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for a right knee disability was denied by way of a March 2009 RO decision.  He failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the March 2009 denial included the service treatment records, and post service medical records from the VA medical center (VAMC) Temple and from King's Daughter Hospital.  The service treatment records showed that the Veteran incurred a right knee injury on July 16, 1968 when he hit his knee on a pipe while playing football.  The post service medical evidence failed to reflect a current diagnosis of a right knee disability.  The basis for the denial was the fact that there was no diagnosis of a right knee disability.  

Evidence received since the March 2009 rating decision includes Board hearing testimony from the Veteran and his wife, and a VA examination report dated November 2010.  The Veteran and his wife testified that he has experienced pain in his knee since service.  The November 2010 VA examiner diagnosed a right knee strain. 

The Board notes that the Court has interpreted the language of 
38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran's testimony of continuity of symptomatology and the November 2010 diagnosis of a right knee strain meet the low threshold of 38 C.F.R. § 3.156(a) and constitute new and material evidence to reopen the Veteran's claim; because it indicates that a current knee disability might be related to service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the October 2014 Board hearing, the Veteran testified that he injured his knee while trying out for the Coast Guard football team.  He stated that he went to sick call where he was given pain medication.  After he was discharged from service, he worked for the Sherriff's Office.  He sought treatment at that time but was again given pain meds.  He decided that he would just treat the pain with over the counter pain medication.  The Veteran's wife testified that she has been married to the Veteran for 35 years and that he has had knee pain ever since she knew him.  

The service treatment records confirm that the Veteran sustained an injury to his right knee in July 1968 (VBMS, Active Duty STRs, p.4).  They reflect that he fell while playing touch football and hit his right knee on the length of a pipe.  The knee was tender with slight edema.  The impression was a contusion.  He was prescribed an Ace wrap.  An Abstract of Medical History reflects treatment on one date only (July 16, 1968) (VBMS, Active Duty STRs, p. 17).  The Veteran underwent a separation examination in August 1970 (VBMS, Active Duty STRs, pgs. 9-10).  It yielded normal findings. 

Post service treatment records reflect that the Veteran underwent annual medical examinations while he was in the reserves.  Examination reports dated June 1986, July 1987, September 1988, and July 1989 all reflect normal findings (VBMS, Reserve STRs pgs. 2-9).  The Veteran completed Reports of Medical History in conjunction with each of these examinations.  Each time, the Veteran was asked whether he had swollen or painful joints; arthritis, rheumatism, or arthritis; a "trick" or locked knee; or a bone, joint, or other deformity.  Each time, he responded negatively (by checked box) (VBMS, Reserve STRs, pgs. 16-23).  These reports include a notation that the Veteran was going on a Medifast diet to control his weight.  

In an October 1987 Risk Factor Screening/Physical Readiness Test (VBMS, Reserve STRs, pgs. 76-77), the Veteran denied, by checked box, that a doctor has told him that he had any bone or joint problems such as arthritis, that might be aggravated by exercise.  He also denied, by checked box, that he had a medical condition that might need special attention in an exercise program.  

In a January 1990 Risk Factor Screening/Physical Readiness Test (VBMS, Reserve STRs, pgs. 61-62), the Veteran once again denied, by checked box, that a doctor has told him that he had any bone or joint problems such as arthritis, that might be aggravated by exercise.  He also once again denied, by checked box, he had a medical condition that might need special attention in an exercise program.  The Veteran did fail the 1.5 mile run.  There was no indication that this was due to a knee injury.  The Veteran had passed the 1.5 mile run in June 1988 (VBMS, Reserve STRs, pgs. 79-80).  

In a January 1993 PIM Questionnaire (VBMS, Reserve STRs, pgs. 70-72), the Veteran responded affirmatively when asked if he failed to meet the physical readiness standards.  He handwrote that he was still 30 pounds overweight and that he was still unable to run 1.5 miles.  He failed to make any mention of right knee pain.

An Annual Certificate of Physical Condition dated April 1993 completed for the purposes of Desert Storm includes a question in which the Veteran was asked if he had any physical defects that might restrict his performance on active duty or prevent mobilization.  The Veteran denied any such defects (VBMS, Reserve STRs, pgs. 56-57).

There is no post service evidence of a right knee disability until the Veteran filed his claim in November 2007.  The first post service medical evidence is dated May 2010 (VBMS, OPTs, p. 21).  The Veteran gave no indication that the right knee pain was due to service or that he had experienced the pain continuous since service.

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first and second of these elements, as the record clearly documents a current right knee strain and an in-service injury to his right knee.

It is the third element of service connection upon which the Veteran's claim falls short.  

The service treatment records reflect one day of treatment for a right knee contusion.  In the absence of additional treatment, and considering that the separation examination yielded normal findings, chronicity in service is not adequately supported.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) (for chronic disease such as arthritis) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has asserted that he has experienced right knee problems ever since the in-service injury.  However, there is no indication of treatment until May 2010, more than four decades following the in-service injury.  The lack of any post-service medical records until 2010 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology. 
    
In this case, it is not only the lack of treatment that weighs against the Veteran's claim of continuity of symptomatology.  Instead, it is the fact that on numerous occasions over the course of 40 years, he was specifically asked (in Reports of Medical Histories and in Risk Factor Screenings) whether he had symptoms of a knee disability, and he routinely answered in the negative.  

Additionally, it is noted that the Veteran did not file a service connection claim for a knee disability until November 2007, many decades after he separated from service.  Had he been experiencing chronic knee problems since service, it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in July 2003, he filed a claim for hearing loss and tinnitus.  He underwent a Board hearing for these claims in November 2007.  At no time did he make any mention of right knee pain.  The Veteran was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a knee disability in July 2003 (along with his hearing loss and tinnitus claims) very strongly suggests that he was not indeed experiencing any symptoms or that he did not attribute such symptoms to active service.

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current disability is related to active service, then an award of service connection would be appropriate.  In this case, the Veteran has submitted no competent medical nexus opinions that would link any current diagnoses to service.  The Veteran was afforded a VA examination in November 2010.  After a thorough examination of the Veteran and the claims file, the examiner opined that it was less likely than not that the Veteran's right knee strain was related to service, to include the July 1968 injury.  The examination report was thorough and the examiner displayed an understanding of the key facts in this case.  Therefore, the opinion is highly probative.  In the absence of a competent medical opinion linking the current disability to service, the preponderance of the evidence weighs against the claim.  

Finally, the Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology knee disabilities fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In arriving at its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

New and material evidence having been received, the petition to reopen a claim of  service connection for a right knee disability is granted.

Entitlement to service connection for a right knee disability is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


